NOT FOR PUBLICATION IN WEST'S HAW AI'I REPORTS AND PACIFIC REPORTER




                                                  Electronically Filed
                                                  Intermediate Court of Appeals
                                                  CAAP-XX-XXXXXXX
                                                  31-MAY-2019
                                                  08:08 AM



                           NO. CAAP-XX-XXXXXXX
                 IN THE INTERMEDIATE COURT OF APPEALS
                         OF THE STATE OF HAWAI'I

     SHARON MATSUMOTO EBBO; AARON KWAN LEE; CHRISTY LEONARD;
      KENNETH KEICHI MATSUMOTO; NORA MATSUMOTO; LM-602 FRONT
     STREET L.L.C.; NM-602 FRONT STREET L.L. C. ; PM-602 FRONT
             STREET L.L.C.; RM-602 FRONT STREET L.L.C.,
                        Plaintiffs-Appellees,
                                   v.
       SGG, LLC; RJZ, LLC aka RZJ LLC, Defendants-Appellants,
                                  and
      JOHN DOES 1-50; JANE DOES 1-50; DOE PARTNERSHIPS 1-50;
  DOE CORPORATIONS 1-50; DOE ENTITIES 1-50 and DOE GOVERNMENTAL
                      UNITS    1-50, Defendants

       APPEAL FROM THE CIRCUIT COURT OF THE SECOND CIRCUIT
                     (CIVIL NO. 15-1-0300(2))

                      SUMMARY DISPOSITION ORDER
     (By:    Leonard, Presiding Judge, Reifurth and Chan, JJ.)
            Defendants-Appellants, SGG, LLC, and RJZ, LLC, a.k.a.
RZJ LLC (collectively, SGG), appeal from the March 15, 2017 Final
Judgment in Favor of Plaintiffs [and] Against [SGG]            (Judgment),

which was entered by the
                      ' Circuit Court of the Second Circuit
(Circuit Court) , 1 in favor of Plaintiffs-Appellees Sharon

Matsumoto Ebbo, Aaron Kwan Lee, Christy Leonard, Kenneth Keichi
Matsumoto, Nora Matsumoto, LM-602 Front Street LLC, NM-602 Front


            The Honorable Peter T. Cahill presided.
  NOT FOR PUBLICATION IN WEST'S HAWAI'I REPORTS AND PACIFIC REPORTER


          Accordingly, as the Lease, as amended by the Amendment,
is not ambiguous, we conclude that the Circuit Court did not err
in relying solely on the language of the parties' agreement and
excluding extrinsic evidence of the parties' intent at the time
the Amendment was executed.    For the reasons discussed above, we
further conclude that the Circuit Court did not err in granting
summary judgment in favor of Ebba and against SGG.
          Therefore, the Circuit Court's March 15, 2017 Judgment
is affirmed.
          DATED:   Honolulu, Hawai'i, May 31, 2019.


On the briefs:
William Meheula,
Terrence M. Lee,
Natasha Baldauf,
                                                  rvt. lli\,...\L
                                      "<.Ml,.IN.MU-
                                       Associate Judge
(Sullivan Meheula Lee, LLLP)
for Defendants-Appellants.
                                       �
James H.Q. Lee                        Associate Judge
Thomas J. Wong,
(Devens, Nakano, Saito, Lee,
Wong & Ching)
for Plaintiffs-Appellees.




                                  9